Citation Nr: 0518600	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for status post right 
hip ramus stress fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1999 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
San Juan, the Commonwealth of Puerto Rico continuing a 20 
percent evaluation for the veteran's service-connected status 
post right hip ramus stress fracture.  


REMAND

When deciding a claim for increased disability, the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the 
veteran's most recent VA Joints examination took place in 
September 2002.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See 38 U.S.C.A. § 5103A (West 2002); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  That examination was 
conducted without benefit of the veteran's claims file and 
does not adequate address functional loss as required by the 
Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995)

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2003).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2003).

Under the circumstances, the veteran should be scheduled for 
another VA Joints examination to ascertain the current level 
of her disability due to her service-connected status post 
right hip ramus stress fracture.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should contact the appellant 
and inquire as to whether she has 
received treatment for the right hip 
disability since September 2002.  If so, 
the RO should take the necessary action 
to obtain the records of such treatment 
and associate them with the claims 
folder.  

2.  Thereafter, the RO should schedule 
the appellant for a VA Joints 
examination to ascertain the nature and 
severity of the veteran's service-
connected status post right hip ramus 
stress fracture.  The joints examiner 
should conduct all necessary tests to 
provide an adequate description of the 
veteran's disability as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should attempt to portray 
any functional loss due to pain, 
fatigue, flare-ups, weakness, etc in 
terms of additional loss of motion of 
the affected joint.  The veteran's 
claims folder must be made available to 
the VA medical examiner, and the 
examiner should provide a rationale for 
the opinion rendered.  

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether an increased evaluation 
for status post right hip ramus stress 
fracture is warranted.  If the decision 
remains in any manner adverse to the 
veteran on the issues, provide the 
veteran and his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


